Opinion issued May 19, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00181-CR
———————————
JAIVIAN
GREEN, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 228th District Court 
Harris County, Texas

Trial Court Cause No. 1258109

 
MEMORANDUM
OPINION
Appellant,
Jaivian Green, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in the appeal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).